Citation Nr: 0510028	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  01-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed 
lumbosacral spine disorder.  

2.  Entitlement to service connection for a claimed hip 
disorder.  

3.  Entitlement to service connection for a claimed cervical 
spine disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The appellant served as a member of the Pennsylvania Army 
National Guard from February 1960 to January 1966.  He had a 
period of active duty for training from March 1960 to 
September 1960 with subsequent periods of active and inactive 
duty for training.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO in 

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the service connection claims in September 
2002.  

The However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  A review of the record does not reveal 
that the appellant waived RO consideration of this evidence.  

As such, the Board remanded the case back to the RO in May 
2003.  Pursuant to the Board remand, further development of 
the appellant's service connection claims was completed in 
June 2003.  




FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the appellant of the law and 
regulations applicable to his claims and the evidence 
necessary to substantiate his claims.  

2.  The currently demonstrated lumbar pain and degenerative 
changes are shown as likely as not to be due the demonstrated 
injury suffered by the appellant during his period of active 
duty for training.  

3.  The appellant is not shown to have suffered a hip or 
cervical spine injury or to have manifested a hip or cervical 
spine disorder during a period of active or inactive duty for 
training or for many years thereafter.  

4.  The appellant currently is not shown to have hip disorder 
that is due an injury or other event of any period of active 
or inactive duty for training.  

5.  The currently demonstrated cervical spine disorder is not 
shown to be due to an injury or other event of any period of 
active or inactive duty for training.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
his low back disability, manifested by chronic pain and 
degenerative changes is due to an injury that was incurred in 
his period of active duty for training.  38 U.S.C.A. § 1110, 
1131, 5103, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The appellant is not shown to have a hip disability due 
to disease or injury that was incurred in or aggravated by 
active duty for training or injury that was incurred in or 
aggravated by a period of inactive duty for training.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 
(2004).  

3.  The appellant's cervical spine disability is not due to 
disease or injury that was incurred in or aggravated by a 
period of active duty for training or an injury that was 
incurred in or aggravated by a period of inactive duty for 
training.  38 U.S.C.A. § 1110, 1131, 5103, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.381, 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the appellant's service connection claims, 
the Board notes that the RO issued letters dated in April 
2001 and June 2003 that informed the appellant of the medical 
and other evidence needed to substantiate his claims and of 
what medical or other evidence he was responsible for 
obtaining.  VA also identified which evidence it was 
responsible for obtaining.  

Also, in the May 2004 Supplemental Statement of the Case 
(SOC), the appellant was provided the regulations pertaining 
to VA's duty to assist in the development of claims under 
38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the appellant was accorded VA examinations that were 
completed in July 2003 and September 2003.  An additional VA 
opinion was requested and obtained in April 2004.  The claims 
file contains the appellant's service medical records, VA 
medical records, and private medical records, and the Board 
finds that there are no outstanding post-service records 
requiring further development of the claim.  

As noted previously, the appellant's case was remanded for 
further development in a May 2003 decision in order to ensure 
compliance with the VCAA that was completed in June 2003.  

Neither the appellant nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the appellant in substantiating his claim.  
In this regard, the RO informed the appellant in a letter 
date in April 1997 of attempts to obtain medical evidence 
identified by the appellant.  Development letters for 
treatment rendered in from 1960 to 1962, from 1973 to 1975, 
and from 1983 to 1986 were returned as undeliverable.   

The Board notes that the appellant is receiving Social 
Security Administration (SSA) disability benefits; however, 
no SSA records have been associated with the appellant's 
claims file.  

In this regard, neither the appellant nor his representative 
has suggested that any records in the possession of the SSA 
are germane to the instant claim or requested that VA obtain 
any records from SSA.  Nor is there any indication that 
records from the SSA would be relevant to the issue on 
appeal.  

The SSA award letter is dated in December 1995 and reflects 
the appellant was found to be disabled on March 19, 2995.  It 
is noted that the appellant's claims file contains medical 
evidence of back and other orthopedic complaints dated from 
1973 forward.  

These records likely served as the factual basis for the 
March 1995 award of SSA disability benefits and the January 
1997 workers' compensation settlement.  Accordingly, the 
Board finds that remand of the case to obtain any records 
from SSA is not warranted.

Therefore, the facts relevant to the appellant's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the appellant's 
claim on the merits.  




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2004).  


Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  When aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
appellant shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  


Analysis

In this case, the appellant claims service connection for 
upper and lower spine disorders, as well as a bilateral hip 
disorder.  

Essentially, the appellant reports having had a continuity of 
back and hip problems since service and asserts his currently 
diagnosed cervical degenerative disc and joint disease and 
lumbosacral pain with stenosis and right leg radiculopathy 
are related to his in-service injuries.  

A careful review of the service medical record shows that, at 
enlistment in January 1960, there were no complaints, 
diagnoses, treatment or defects related to the back or hips.  

In a clinical note dated in March 1960, the appellant 
complained of having parethesias over the right cutaneous 
nerve in the right thigh.  In a June 1960 dental attendance 
record, the appellant was noted to have been involved in a 
tank accident in which he fractured his #9 tooth.  In an 
August 1960 report of medical examination, there were no 
findings on clinical evaluations, to include upper and lower 
extremities, spine, or neurologic examination.  

The service records obtained from the Pennsylvania Army 
National Guard dated in August 1965 reflect a period of 
active duty for training from August 12, 1965 to August 29, 
1965.  During this period, the appellant sustained a line-of-
duty injury when he jumped from the rear of a truck and fell 
down, twisting his back.  As a result, the appellant was 
noted to have a right paraspinal muscle strain in the 
lumbosacral area.  The appellant was placed on light duty 
with no lifting.  

In a September 1965 VA Hospital medical certificate, the 
appellant complained of having pain the right lower back with 
difficulty standing from a seated position and feeling that 
his back was snapping.  

On examination, the veteran's range of motion testing was 
performed slowly, but was within normal limits with pain in 
the right sacroiliac area.  Minimal tenderness on percussion 
of the right sacroiliac area was observed with no evidence of 
muscle spasm.  The examiner's diagnosis was that of right 
sacroiliac strain.  

The appellant worked as a general laborer for a metal door 
manufacturer.  He is shown to have sustained further back 
injury in 1974, 1986 and 1992 in on-the-job accidents.  In 
private treatment records dated from February 1973 to 
February 1975, the appellant was treated for intermittent 
back pain from on-the-job back injuries sustained when he 
slipped while putting a door in a press and from moving 
furniture.  In a 1974 employers report of occupational 
injury, the appellant sustained a back injury from lifting a 
skin from a box which caused him to twist his back.  

A July 1986 injury involved lower back pain with right leg 
radiculopathy from moving large doors.  The radiology reports 
dated in January 1987 reflected mild degenerative changes 
that were compatible with the appellant's age with no 
evidence of disc protrusion or herniation.  

In a private medical evaluations dated in April 1992, the 
appellant was noted to have sustained an injury to the left 
hip and lower leg with soreness in his upper, middle and 
lower back.  

In an August 1993 magnetic resonance imaging (MRI) report, 
the appellant was noted to have disc herniation at L5-S1 with 
advanced degenerative changes at L4-5 with associated 
spondylotic spurring.  

An MRI report dated in June 1994 also showed mildly bulging 
discs and mild spurring at C4-5 and C6-7 with no evidence of 
stenosis or disc herniation.  A November 1994 MRI report 
showed normal pelvis, right hip and right knee.  

The record contains documents dealing with a January 1997 
Workers' Compensation decision.  The appellant's previous 
award of benefits related to a July 1986 on-the-job injury 
was terminated on April 4, 1994.  However, on April 13, 1995, 
the appellant filed another claim for injuries sustained on-
the-job in April 1992.  A settlement agreement was reached 
and the appellant was later awarded SSA disability benefits, 
with disability starting on March 19, 1995.  

In June 1997, the appellant underwent a VA orthopedic 
examination.  He gave a history of an in-service low back 
injury for which he received conservative treatment over the 
years.  Objective examination findings included those of 
tenderness in the cervical and lumbar regions.  

The appellant's range of motion of the cervical spine was 
that of forward flexion to 60 degrees, backward extension to 
30 degrees, left and right side bending to 30 degrees, and 
left and right rotation to 30 degrees.  

The appellant's range of motion of the lumbar spine showed 
forward flexion to 30 degrees, backward extension to 10 
degrees and left and right side bending to 10 degrees.  His 
neurological examination revealed a decreased sensation in 
the lateral aspect of the right thigh with otherwise normal 
neurological findings.  

The X-ray studies showed degenerative changes in the cervical 
spine and lumbar spine.  The examiner's impression was that 
of degenerative osteoarthritis in the cervical and lumbar 
spine with lumbar radiculopathy by complaint.  

In an undated statement from the appellant's foreman received 
in July 2003, it was noted that, during his employment, he 
was restricted from heavy or repetitious lifting.  The 
appellant had a 15-pound weight restriction and worked 
primarily as a jitney driver.  

In a statement from the appellant's spouse received in July 
2003, the spouse reported that the appellant had no neck or 
low back complaints prior to his period of active duty in 
1960 and 1964.  During his periods of training, the appellant 
was reported to have returned with injuries to his teeth, 
neck and back.  Between 1964 and 1989, the appellant was 
reported to have sought chiropractic and osteopathic 
treatment for recurrent neck and back stiffness.  

In July 2003, the appellant underwent a VA spine examination.  
The examiner reported his review of the claims file prior to 
the examination.  The appellant reported incurring a 1964 
back and right hip injury and described the non-specific 
medical treatment he received at the time, followed by 
chiropractic and osteopathic treatment after service.  

The appellant noted having current pain in the lower back 
with right hip pain.  The examiner also noted that he had 
right hip involvement from the 1964 injury.  The appellant 
reported having pain, stiffness, aching and a slight change 
in the right leg length.  The examiner observed a 3/4-inch 
shortening of the right leg with use of a lift in the right 
shoe.  

On examination, the appellant had 30 degrees of cervical 
extension and flexion and 50 degrees of right and left 
rotation.  The examiner observed no abnormal curvatures, 
spine or paravertebral tenderness or muscle spasm in the 
cervical spine.  

The appellant had some slight flattening of the normal lumbar 
spinal curve with 30 degrees of flexion with no extension and 
10 degrees of bilateral bending.  The appellant had negative 
bilateral leg raising.  

The examiner observed no muscle spasm, spine or paravertebral 
tenderness in the lumbar spine.  The X-rays of the cervical 
spine showed disc disease, degenerative joint disease and 
foraminal encroachment at C4-5 and C6-7.  

The X-rays of the lumbar spine showed mild lumbar 
dextroscoliosis with oteophytic lipping noted at L2 to L3 and 
mild decrease at L2-3 and L3-4.  The examiner's impression 
was that of chronic cervical and lumbar sprain with secondary 
degenerative arthritis.  

On examination of the right hip, there was 30 degrees of 
abduction, 120 degrees of flexion, 25 degrees of extension 
and 20 degrees of internal and external rotation.  His motion 
of the right leg was somewhat stiff, but not painful.  The X-
ray studies of the pelvis showed sclerosis at the pubic 
symphysis level compatible with ostitis pubis.  Bone density 
and degree of degenerative changes were unremarkable for the 
appellant's age (65).  The examiner's diagnosis was that of 
ostitis pubis.  The examiner opined that the appellant's 
back, neck and hip disabilities were secondary to military 
service.  

The appellant underwent a VA joints examination in September 
2003.  The examiner noted his review of the appellant's 
claims file and chart.  The examiner noted the appellant's 
in-service dental injury in 1960, his back injury in 1964, 
and a March 1960 clinical record of paresthesias in the right 
lateral cutaneous nerve of the thigh.  The examiner 
referenced the appellant's service medical records and post-
service records to include employment records dated in 1973 
and 1974 wherein the appellant's complaints of back pain were 
noted.  

The objective findings were extensive and included range of 
motion testing of the cervical and lumbar spine and right 
hip.  His low back flexion was from 0 to 38 degrees; 
extension was from 0 to 11 degrees; side bending was from 0 
to 12 degrees; right lateral rotation was from 0 to 28 
degrees, and left lateral rotation was from 0 to 20 degrees.  

The veteran's cervical flexion was from 0 to 26 degrees; 
extension was from 0 to 16 degrees; left lateral rotation was 
from 0 to 26 degrees; right lateral rotation was from 0 to 
28.  His right hip range of motion lacked full extension by 
12 degrees; flexion was 0 to 54 degrees; abduction was from 0 
to 11 degrees; adduction was from 0 to 16 degrees; internal 
rotation was from 0 to 29 degrees, and external rotation was 
from 0 to 21 degrees.  

The diagnoses included those of chronic recurrent lumbosacral 
pain and L2-3 stenosis (by MRI), chronic recurrent cervical 
pain related to disc disease and degenerative joint disease, 
with radicular right leg pain and numbness all secondary to 
service-related injury in 1965.  

The examiner was asked to comment on the relationship of the 
right paraspinal muscle strain in the lumbosacral area which 
was suffered during service and the currently claimed neck, 
back and hip injury.  The examiner was also asked to note the 
back injuries following service.  

In light of these inquiries, the VA examiner opined that "it 
[was] at least as likely as not that the patient's neck, 
back, and leg pain complaints on a chronic basis [had] their 
origin while in service from 1960 through 1966."  

The VA examiner noted his rationale for this opinion was the 
fact that there was documentation in the claims file that the 
appellant had cracked a tooth in 1960 in a tank accident, the 
point at which the appellant's neck pain began.  The VA 
examiner noted that there was sufficient force from that 
injury to cause enough stress to disrupt the internal 
structure of the cervical spine for which the appellant noted 
was the onset of his neck pain and stiffness occurring since 
that time.  

Further, the VA examiner noted that, given the appellant's 
documented back injury in 1965 and subsequent chiropractic 
manipulations over many years for both the neck and the back 
regions, it was at least as likely as not that the chronic, 
recurrent neck and low back pain were the result of the 
service injuries.  

The VA examiner added that the right hip and leg pain seemed 
to have their origin during service and was likely a referred 
pattern from the low back, rather than a separate hip-related 
problem.  

In April 2004, the same VA examiner who conducted the 
September 2003 examination, offered an addendum opinion in 
which he found that it was "not as least as likely as not" 
that the appellant's neck, back and leg pain complaints had 
their onset while in service from 1960 to 1966.  

The examiner based this opinion on the absence of evidence of 
the claimed osteopathic and chiropractic treatment and lack 
of continuity of symptoms during the eight years between his 
in-service injury and his first documented back complaints in 
1973.  

Further, the VA examiner noted that the first complaints of 
back problems were related to on-the-job injuries for which 
the appellant was ultimately compensated through Worker's 
Compensation.  Moreover, the examiner pointed out that, in 
the appellant's extensive medical history for back and other 
orthopedic complaints, there was no mention of the in-service 
injuries.  

As such, the VA examiner found that the record failed to 
establish any etiological relationship between the 
appellant's in-service injuries and his current neck, back 
and hip disorders.  The examiner opined that it was at least 
as likely as not that his current orthopedic complaints were 
related to his work-related injuries rather than a couple 
incidents noted in his service records.  

The Board concedes that the appellant has currently diagnosed 
chronic cervical spine and lumbar spine disorders.  However, 
the appellant's contentions that his neck, back, and hip 
disorders are related to his period of active duty, are not 
sufficient to support his claims of service connection for 
cervical spine, lumbar spine and hip disabilities based on 
medical causation.  

In this regard, the appellant is not considered qualified to 
render medical opinions regarding diagnoses or the etiology 
of medical disorders, and his opinion is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

With regard to the claim of service connection for a lumbar 
spine disorder, the Board finds the medical opinion in this 
regard to be in relative equipoise.  The appellant is shown 
to have current low back disability manifested by pain and 
degenerative changes that are shown as likely as not to be 
due to an initial injury suffered his period of active duty 
for training.  

The Board finds in this regard that, on review of the record, 
the appellant clearly suffered a significant lumbosacral 
injury while on active duty for training in 1965.  The 
appellant also has offered competent statements regarding a 
continuity of low back symptomatology and treatment in the 
years following that period of active duty for training.  

Accordingly, by extending the benefit of the doubt to the 
appellant in this matter, service connection for disability 
manifested by low back pain and degenerative changes is 
warranted.  

However, based on its review of the record, the Board finds 
the evidence of record does not serve to show that the 
appellant currently has a separately ratable right hip 
disability that can be attributed to any disease or injury 
during his period of active duty for training.  

On recent VA examination, the appellant was found to have 
chronic recurrent lumbosacral pain with severe spinal 
stenosis shown on MRI with radicular right leg pain and 
numbness, secondary to the service-connected low back injury 
documented in 1965.  

The examiner also noted that the appellant's right hip pain 
was "likely a referred pattern from the low back" rather 
than a separate hip-related problem.  The Boar notes in this 
regard that any secondary pain manifestation involving the 
lower extremities would be rated as part of the now service-
connected low back disability.  Thus, absent evidence of 
current hip disability due to disease or injury in service, 
service connection is not warranted.  

With regard to service connection for a neck disorder, the 
Board also finds the preponderance of the evidence to be 
against the appellant's claim.  

The evidence in favor of a nexus consists mainly of the 
opinion from the September 2003 VA examiner who opined that 
opined that the force of the tooth fracture "could cause 
enough stress to disrupt the internal structure in the 
cervical spine for which the veteran noted the onset of neck 
pain and stiffness."  That statement is equivocal and 
provides no sustainable rationale for the conclusion offered.  

The Court has previously indicated that medical opinions, 
expressed in speculative language, do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

Thus, the examiner's statements in this regard cannot be 
viewed as a competent opinion with respect to etiology of the 
claimed cervical spine disorder.  

On the other hand, the Board finds no documented neck injury 
in the appellant's service medical records or other medical 
evidence to show a continuity of treatment or symptomalogy 
following service.  

In the April 2004 VA addendum opinion, the VA examiner 
correctly noted that the record did not show treatment for a 
cervical spine condition until more than 20 years after 
service.  

The first reported cervical spine or upper back complaints 
was documented in post-service physical therapy records dated 
in 1987 that coincide with an on-the-job injury low back 
sustained in 1986.  

The long gap between service and initial post-service 
complaint or treatment for a cervical spine condition 
constitutes evidence against the appellant's claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The gap also raises a question as to whether the cervical 
spine condition could have been related to the in-service 
injury that occurred in 1960, when more than two decades 
passed before he sought medical treatment.  

While the appellant has reported having had a continuity of 
neck symptomatology since service, the Board is finds these 
assertions to be unsupported by the medical record.  As such, 
the Board concludes that the weight of the evidence is 
against the appellant's claim of service connection for a 
cervical spine disorder.  



ORDER

Service connection for the low back disability manifested 
pain and degenerative changes is granted.  

Service connection for a hip disorder is denied.  

Service connection for a cervical spine disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


